DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
1.                  	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.                  	Claims 11 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically independent claims 11 and 16 are directed to “A computer program product including one or more computer readable storage mediums collectively storing program instructions…”  and “one or more computer readable media collectively including instructions that…” connoted on a readable by computer.  Specifically, the specification states computer program product can include a computer-readable storage medium or media that can be, for example, but is not limited to, magnetic, optical, electromagnetic storage device, or any suitable combination of the foregoing.., (see pages 20, paragraphs 75). Combinations of any of the above should also be included within the scope of computer-readable storage medium or media. Therefore, the computer-readable storage mediums is not patentable since the limitation does not fall under one of the statutory categories such that process, machine, manufacture or composition of matter. Also, computer-readable storage mediums or media can be construed to encompass an unpatentable medium such as data and programs electrically, magnetically, optically, mechanically or by chemical action.  Therefore, the claim is not a statutory subject matter and should be rejected under 35 U.S. C. § 101 as not being tangible.
The USPTO recognizes that applicants may have claims directed to computer readable storage medium or media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.
Thus, such a mediums cannot be patentable subject matter. “A computer program product including one or more non-transitory computer readable storage mediums collectively storing program instructions…” (claim 11) and “one or more non-transitory computer readable media collectively including instructions that…” (claim 16) are recommended as an appropriate computer readable storage mediums or computer readable media.

Allowable Subject Matter
3.		Claims 1 - 10 are allowed. 
Claims 1 - 10 are allowable over the prior art of record because a search does not detect the combined claimed elements as set forth in the claims 1 - 10. 
As recited in independent claim 1, none of the prior art of record teaches or fairly suggests that fusion of neural networks is performed by obtaining a first neural network and a second neural network, the first and the second neural networks are the result of a parent neural network subjected to different training, and a similarity score is calculated of a first component of the first neural network and a corresponding second component of the second neural network, and an interpolation weight is determined for the first and the second components by using the similarity score, and a neural network parameter of the first component is updated based on the interpolation weight and a corresponding neural network parameter of the second component to obtain a fused neural network, and together with combination of other element as set forth in the claims 1 – 10. Therefore, claims 1 – 10 are allowable over the prior art of records. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sak et al. (US 2019/0043508) discloses Neural Networks for Speaker Verification.
CHANG (US 2019/0102678) discloses Neural Network Recognition and Training Method and Apparatus.
ZENG et al. (US 2020/0182995) discloses Method, Apparatus, and System for Outdoor Target Tracking.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
May 20, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649